Citation Nr: 1046018	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently rated 
as 50 percent disabling.

2.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, 
including combat service in the Republic of Vietnam, and his 
decorations include the Purple Heart Medal and the Combat Action 
Ribbon.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In October 2005, the Veteran testified at a travel Board hearing 
at the RO before one of the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

This case was previously before the Board in May 2007 and July 
2009 when it was remanded for further development.  

In October 2010, the Veteran testified at a video-conference 
Board hearing before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an increased disability rating 
for service-connected PTSD, currently rated as 50 percent 
disabling, and entitlement to a TDIU.  He maintains that his PTSD 
warrants at least a 70 percent schedular rating and he challenges 
the adequacy of the May 2010 VA psychiatric examination report on 
the basis that the examiner failed to consider the Veteran's 
pertinent medical history and that he did not provide a rationale 
for his findings and conclusions.

At the October 2010 Board hearing, the Veteran reported that due 
to his PTSD, he has limited relationships and that he has a 
history of violent behavior, which includes assaulting his sister 
and threatening another individual who he met at a car show with 
a knife; with respect to the latter incident, he testified that 
the sheriff declined to press charges.  

At the October 2010 hearing, the Veteran also reported that, due 
to his PTSD, he was unable to maintain employment.  In this 
regard, he indicated that he was fired from after getting into an 
argument with his manager and lost another position due to his 
anger issues.  In this regard, at the hearing, the Veteran's 
representative, citing the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Stefl v. Nicholson, 21 
Vet. App. 120 (2007), argued that in reaching his conclusions 
about the severity of the Veteran's PTSD and its impact on his 
ability to secure or follow a substantially gainful occupation, 
the examiner failed to provide any reasoning or support for his 
conclusions.

In addition, at the October 2010 hearing, the Veteran reported 
that he received treatment up to one year prior at the Veterans 
Center (Vet Center) in Wheeling, West Virginia.  Review of the 
claims file reveals that the only records associated with the 
claims file from the Vet Center in Wheeling, West Virginia, are 
dated in 2005.  In addition, the Veteran has reported that he 
received treatment at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  Review of the claims file does not reveal any 
treatment records from the VAMC in Pittsburgh, Pennsylvania, 
dated since December 2008.  Because records generated by a VA 
facility that may have an impact on the adjudication of a claim 
are considered constructively in VA's possession, VA must obtain 
these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010); see also Dunn v. West, 11 Vet. App. 462, 467 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the 
Board has no discretion and must remand this matter.  

In light of the Veteran's contentions and the state of the 
record, the Board finds that following the receipt of the 
outstanding VA records, the Veteran should be afforded another VA 
examination to determine the current nature and extent of his 
service-connected psychiatric disability, as well as an 
assessment as to whether the Veteran's service-connected 
disabilities, and specifically his service-connected psychiatric 
disability, render him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010); see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran from the 
Vet Center in Wheeling, West Virginia and 
all VA medical records pertaining to the 
Veteran from the VAMC in Pittsburgh, 
Pennsylvania dated since December 2008.  
Any additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
extent and severity of his PTSD and 
aggregate impact of his service-connected 
disabilities on his ability to secure or 
follow a substantially gainful occupation.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed and all 
findings should be set forth in detail.  
The examiner must discuss the nature and 
severity of the Veteran's social and 
occupational impairment related to his PTSD 
and estimate his Global Assessment of 
Functional (GAF) Scale score.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, and in particular his PTSD, 
either alone or in combination with his 
service-connected scar disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  

If the examiner opines that the Veteran's 
service- connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would be 
capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  

The examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

3.  Thereafter, adjudicate the appeal.  If 
the benefits sought on appeal are not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



			
             C. CRAWFORD	KATHLEEN K. GALLAHER
	          Veterans Law Judge                                            
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
	                                                            
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

